UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6963



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY DWAYNE JONES,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen M. Williams, Senior
District Judge. (1:03-cr-00123; 7:05-cv-00299)


Submitted:   November 6, 2007          Decided:     November 15, 2007


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Dwayne Jones, Appellant Pro Se.    Jean Barrett Hudson,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeffrey Dwayne Jones seeks to appeal the district court’s

order denying his 28 U.S.C. § 2255 (2000) motion.    We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.   Parties are accorded sixty days after the entry

of the district court’s final judgment or order to note an appeal

when the United States is a party, Fed. R. App. P. 4(a)(1)(B),

unless the district court extends the appeal period under Fed. R.

App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6).   This appeal period is “mandatory and jurisdictional.”

Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)). The

district court’s order was entered on the docket on January 9,

2006.   The notice of appeal was, at the earliest, filed on June 21,

2007.   Because Jones failed to file a timely notice of appeal and

is not entitled to reopening of the appeal period, we dismiss the

appeal for lack of jurisdiction.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.


                                                          DISMISSED




                               - 2 -